Exhibit 10.3

MARUBENI PAYMENT GUARANTY

This PAYMENT GUARANTY, dated as of December 11, 2006 (this “Guaranty”), is made
by Marubeni Corporation, a corporation formed under the laws of Japan
(“Guarantor”), in favor of Mirant Asia-Pacific Ventures, Inc., a Delaware
corporation (“Ventures”), and Mirant Asia-Pacific Holdings, Inc., a Delaware
corporation (“Holdings” and, each of Ventures and Holdings, a “Seller” and
together, “Sellers”).

W I T N E S S E T H :

WHEREAS, Sellers and Tokyo Crimson Energy Holdings Corporation, a company
existing and organized under the laws of the Cayman Islands (Tokyo Crimson
Energy Holdings Corporation and its successors by law and permitted assigns,
“Buyer”), have entered into that certain Stock and Note Purchase Agreement,
dated as of the date of this Guaranty (as it may be amended, modified or
supplemented from time to time in accordance with its terms, the “Stock and Note
Purchase Agreement”), for the purchase by Buyer of all of the ordinary shares of
Mirant Asia-Pacific Limited, a Bermuda exempted company, and certain
intercompany notes held by Mirant Sweden International AB (publ), a public
limited liability company organized under the laws of Sweden;

WHEREAS, Guarantor is an indirect fifty percent (50%) shareholder of Buyer; and

WHEREAS, in connection with the execution of the Stock and Note Purchase
Agreement, the parties hereto wish to enter into this Guaranty pursuant to which
Guarantor agrees, subject to the terms, conditions and limitations stated
herein, to provide a guaranty of the payment obligations of Buyer under the
Stock and Note Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, the parties hereto agree as
follows:

Section 1.               Except as otherwise defined herein, capitalized terms
used herein shall have the meanings given to them in the Stock and Note Purchase
Agreement.

Section 2.               Guarantor hereby irrevocably, absolutely and
unconditionally guarantees the full and timely satisfaction by Buyer of all of
Buyer’s payment obligations to Sellers under the Stock and Note Purchase
Agreement and the other documents executed and delivered by Buyer to Sellers in
connection with the closing of the transactions contemplated under the Stock and
Note Purchase Agreement (collectively and, together with the Stock and Note
Purchase Agreement, the “Closing Documents”), including, without limitation, the
payment of any and all Damages arising under the Closing Documents for which
Buyer is liable to Sellers (the “Guaranteed Obligations”); provided that
Guarantor’s aggregate liability under this Guaranty (including, without
limitation, this Section 2) shall not, in any event and under any circumstance
and notwithstanding anything to the contrary contained in this Guaranty or any
agreement or document related hereto, exceed the amount (such amount, the
“Guaranty Limit”) that is equal to the positive mathematical result of (x) three
hundred


--------------------------------------------------------------------------------




million US dollars (US$300,000,000) minus (y) the sum of (i) fifty (50%) percent
of any and all payments made by Buyer to Seller under the Stock and Note
Purchase Agreement (including, without limitation, any payments in respect of
the Purchase Price) and under the other Closing Documents and (ii) any and all
amounts drawn against the Letter of Credit procured by Guarantor pursuant to
Section 1.7 of the Stock and Note Purchase Agreement.  Guarantor agrees that, in
the event that Buyer fails to timely satisfy any of its payment obligations to
Sellers under the Closing Documents, then Guarantor will pay, subject to at all
times the Guaranty Limit, such Guaranteed Obligations in the place and stead of
Buyer; it being acknowledged and agreed that the Guaranty Limit shall only apply
as a limitation of Guarantor’s liability and payment obligations under this
Guaranty and shall not apply as a limitation of Buyer’s liability and payment
obligations under the Closing Documents.  In the event Buyer becomes obligated
to pay any Guaranteed Obligations and fails to timely pay such obligations in
accordance with the terms of the Closing Documents, then Sellers may provide
written notice to Guarantor demanding that Guarantor either cause Buyer to pay
the Guaranteed Obligations or to pay, subject at all times to the Guaranty
Limit, such Guaranteed Obligations in the place and stead of Buyer.

Section 3.               Guarantor represents and warrants to Sellers as
follows:

(a)           It is duly organized, validly existing, and in good standing under
the laws of Japan.  It has the power and authority to execute and deliver this
Guaranty and to perform its obligations hereunder.

(b)           The execution and delivery by it of this Guaranty and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate action.

(c)           This Guaranty has been duly executed and delivered by it and
constitutes a valid and binding obligation of it, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.

(d)           The execution and delivery by it of this Guaranty, and the
performance by it of its obligations hereunder, do not and will not (i) violate
or contravene any provision of its organizational documents, (ii) violate any
law or order of any Governmental Authority to which it is subject, or
(iii) conflict with or result in a breach of any material term or provision of
or constitute a default under or result in the maturing of any indebtedness
pursuant to any material indenture, mortgage, deed of trust, loan agreement, or
other material instrument to which it is a party or by which its properties are
bound.

(e)           No notice or filing with, or approval of, any Governmental
Authority is required by it for the due execution, delivery or performance of
this Guaranty or for the validity or enforceability thereof.

Section 4.               The obligations of Guarantor hereunder shall remain in
full force and effect without regard to, and shall not be affected or impaired
by any of the following, any of which may be taken without the consent of, or
notice to, Guarantor:

(a)           any lack of legality, validity or enforceability of the Closing
Documents or any of the payment obligations thereunder;

2


--------------------------------------------------------------------------------




(b)           any amendment, modification, addition, supplement or extension of
or to any part of the Closing Documents;

(c)           any exercise or non-exercise by Sellers of any right or privilege
under the Closing Documents;

(d)           any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, or any acceptance
of late or partial payments under, the Closing Documents;

(e)           any bankruptcy, insolvency, reorganization, dissolution,
liquidation or similar proceeding relating to Buyer or any affiliate of Buyer
(other than Guarantor);

(f)            the existence of any facts or circumstances which cause (or
result in) any of the representations or warranties of Buyer under the Closing
Documents to be inaccurate; or

(g)           any other circumstance whatsoever (with or without notice to or
knowledge of Guarantor) which may or might in any manner or to any extent vary
the risks of Guarantor, or might otherwise constitute a legal or equitable
defense available to, or discharge of, a surety or a guarantor, including
without limitation, any right to require or claim that resort be had to Buyer in
respect of the Guaranteed Obligations.

Section 5.               The obligations of Guarantor hereunder are independent
of the obligations of Buyer and, in the event of any default hereunder, a
separate action or actions may be brought and prosecuted against Guarantor
whether or not Buyer is joined therein or a separate action or actions are
brought against Buyer.  All remedies of Sellers are cumulative.

Section 6.               Guarantor unconditionally and irrevocably waives:

(a)           demands, protests, or notices as the same pertain to Buyer;

(b)           any right to require Sellers to proceed against Buyer or to
exhaust any security held by Sellers or to pursue any other remedy;

(c)           any right to assert against Sellers, as a defense, counterclaim,
set-off, recoupment or cross claim in respect of the Guaranteed Obligations, any
defense (legal or equitable) or other claim which Guarantor may now or at any
time hereafter have against Buyer or any other person;

(d)           any defense based upon an election of remedies by Sellers, unless
the same would excuse performance by Buyer, under the Closing Documents; and

(e)           any duty of Sellers to advise Guarantor of any information known
to Sellers regarding Buyer or its ability to perform under the Closing
Documents.

Section 7.               Guarantor’s obligations under Section 2 hereof
constitute a continuing guaranty and shall continue in full force and effect
until termination of this Guaranty. This Guaranty shall immediately terminate
upon the earlier to occur of: (a) the payment of the Purchase Price under
Sections 1.4(c), (d) and (e) of the Stock and Note Purchase Agreement; (b) such
time as Buyer’s payment obligations shall have been fully performed or otherwise

3


--------------------------------------------------------------------------------




extinguished under the Closing Documents; and (c) such time as Guarantor has
made payments under this Guaranty in the aggregate amount of the Guaranty Limit.

Section 8.               The obligations of Guarantor under this Guaranty shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of Buyer or any other person in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
such obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 9.               All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally or by facsimile transmission or mailed (first class postage
prepaid) to the parties at the following addresses or facsimile numbers:

If to Guarantor:

Marubeni Corporation

4-2, Ohtemachi 1-Chome, Chiyoda-ku,

Tokyo 100-8088 Japan

Attention: Overseas Power Projects Department II

Masumi Kakinoki, General Manager

Facsimile:  +81-3-3286-9153

with a copy to:

Latham & Watkins LLP

41st Floor, One Exchange Square

8 Connaught Place, Central

Hong Kong

Attention:  Joseph B. Bevash

Facsimile:  +852-2522-7006

If to Sellers:

Mirant Corporation

1155 Perimeter Center West

Atlanta, Georgia 30338

Attention:  Steven B. Nickerson, Assistant General Counsel

Facsimile:  +1-678-579-5951

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, D.C.  20005

Attention:  Michael P. Rogan

Facsimile:  +1-202- 393-5760

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 9, be deemed given upon
delivery, (ii) if delivered by

4


--------------------------------------------------------------------------------




facsimile transmission to the facsimile number as provided in this Section 9, be
deemed given upon receipt, and (iii) if delivered by mail in the manner
described above to the address as provided in this Section 9, be deemed given
upon receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice,
request or other communication is to be delivered pursuant to this Section 9). 
Any party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other parties hereto.

Section 10.             Notwithstanding anything to the contrary in this
Guaranty or any certificate, agreement or document related to this Guaranty,
this Guaranty shall not confer any rights or remedies upon any person other than
the parties hereto and their lawful successors and permitted assigns.

Section 11.             This Guaranty shall be binding upon and inure to the
benefit of the parties hereto and their lawful successors and permitted
assigns.  This Guaranty, and any rights and obligations hereunder, may not be
assigned or transferred by any party hereto without the prior written consent of
the other parties hereto.

Section 12.             This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of law.  Each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of any federal court located in the State of New
York or any New York state court in the event any dispute arises out of this
Guaranty, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and (c)
agrees that it shall not bring any action relating to this Guaranty in any court
other than a federal or state court sitting in the State of New York.

Section 13.             This Guaranty embodies the entire agreement between
Guarantor and Sellers.  There are no promises, terms, conditions or obligations
other those contained herein, and this Guaranty shall supercede all previous
communications, representations or agreements, either verbal or written, between
Guarantor and Sellers.  No amendment of any provision of this Guaranty shall be
valid unless the amendment shall be in writing and signed by Sellers and
Guarantor.

Section 14.             Any term or provision of this Guaranty that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

Section 15.             This Guaranty may be executed and delivered (including
via facsimile) in any number of counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

MARUBENI CORPORATION

 

 

 

 

 

 

 

 

By:

 

/s/ Masumi Kakinoki

 

 

 

 

Name:

Mr. Masumi Kakinoki

 

 

 

Title:

General Manager

 

 

 

 

Overseas Power Project Department II

 

6


--------------------------------------------------------------------------------